UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) August 14, 2009 MACC PRIVATE EQUITIES INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 0-24412 42-1421406 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 580 Second Street, Suite 102, Encinitas, California 92024 (Address of Principal Executive Offices) (Zip Code) 479-5080 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. The Registrant issued a press release on August 14, 2009 regarding its results from operations for its second quarter of fiscal year 2009 ending June 30, 2009. A copy of the press release has been filed with this Current Report on Form 8-K as Exhibit 99.1, and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Press Release dated August 14, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MACC PRIVATE EQUITIES INC. Date:August 14, 2009 By: /s/Travis T. Prentice Travis T. Prentice President and CEO Exhibit Index Exhibit
